 

 

RICT COURT
5

bred RMD SISTRICT-W
FILED
| | 1 JAN 21 P23
ATTACHMENT1. MU? 8
Lo STEPHEN C. DRIES
CLERK
COMPLAINT FORM

(for filers who are prisoners without lawyers)
IN THE UNITED STATES DISTRICT COURT
FOR THE Eastern DISTRICT OF Wisconsin

 

 

 

 

(Full name of plaintiff(s))
. WS : _ . Case Number:
C (Full name of defendant(s)) Ne ev=14i4- pp

 

(to be supplied by clerk of court)
Mi lwoukoe. Couns Nail

645% wee $0 , a

Wellpath Heal theave.

 

_ A. . PARTIES

1. . Plaintiff isa citizen of __ Wisconsin , and is located at
(State)

Racine Correctrnc! Institution Po Box WO Sturtevant, wr $3177
(Address of prison or jail)

- (if more than one plaintiff is filing, use another piece of paper).

Case 2:19-cv-01414-achirilad Orie @adaplaingga 1 of 22 Document 14
 

 

Defendants ~

fii wonkeo Comsuates Jou |

~ OF Rte OFFr Offtc e few en
sa thaie individual wad offical capacities

 

 

Citirenrof Ors conan ,enp layed at T49 North FO Stroet Mt luenakee, WE

 

 

 

 

 

 

 

 

 

 

 

) De tandenste =
GUS Secure Solution
~ Of Freer C. Gilbert OFFteer J. Sanchez, im Yheln tdivrolual end |
Q povci ties
Citizens 0& Wisansin, waar 2m ployment addyest
whe acted under te color of tne state law.
Defendants ~ |
Q{lpat Lth cave

 

 

{he State law,
Citizens of Wisconsin, emploved at A494 Morth 1 Steed Vb) ran Kee, wT

§323

 

Case 2:19-cv-01414AtfachingatiOne/Chinplainig MY of 22 Document 14
 

 

 

2. Defendant See a tHachront H|
| (Name)
is (if a person or private corporation) a citizen of __see attachment # |
| . (State, if known)
and (if a person) resides at eee SL. atl 4 chment $f _ ee
| | (Address, if known) _

and (if the defendant harmed you while doing the defendant's job)

worked for Se atlachment #| |
. (Employer’s name and address, if known)

 

 

(If you néed to list more detendants, use another piece of paper.)
B. STATEMENT OF CLAIM:

. On the space provided on the following pages, tell:

1. Who violated your rights;

2. What each defendant did;

3. When they did it;

4. Where it happened; and
5. Why they did it, if you know.

GUS Secure Solutwng C-Gilbertfand J. Sanchez sued ih their individual!

and 0 FEpeiou Capacities, lho acted unde the color of the slate law,

al Negligent as wel i led 4+ e rom inj

 

 

to mu nah + Safety.
a 7

 

On July Wy 101% approx. Zom Twas trams ported te medreal a.poomtment at Fyroedent
bye Tnshiwte, as wore thearceroded ad MiYlweunlcoe County Jai] asa potwal detynee.

C zur to (oc0s5, ast restramts

proven | ble to f | Q nu Lasked Gilbert

Case 2:19-cv-01414-Si HEHE G29Se PRP Bje"3 of 22 Document 14
 

as sh - Lt poi he sty Wwe nitihyg ne
Lenusiuet : a ( 2 dn
french cow and unre i+ 1€. [so e¢ ari craz

from what Dive head by ethers ard Tin not feging ip got tossed around a5 %

a

 

result. Gilbert stated he couldnt ass} and for me to Pra wre rprouft, [bys

Ces Ponse log Hered mé so rt tend me to fur Yor state, T have o1 waht to safebpos he

 

ne Too Fre OF Pricer Ao, fou both act gong up Pheyo and gu Hing Ein F PSEA
why TE gota vide so a medal box unsecured EE Pact injured then what? “D tasty
Stated to Gi bhere by law tHe DoT states clei +4 or treket” $o ave youall abo the
law er dO mas, safely not matter because im an inmate - Gilbertstated “whatever
dude! Fraure th out yourself’ and slammed the ree doors closed on van, tle was
Dartated and vrgerus in manner T could ceo so T Felt unsafe movua forward. He olrel

“ asset m rin fely bell , or hg he would act.

 

We onived at Tedet Eve Institute shortly after ous exchange Dy, unsuye of

who wat Cniving due te blacken-out partition in var preventing me trim Seer. S20a
Cla VV ope Jr GO: er ed Unk’
aS Sanches of he was wal ap ob Tr ; ; at

 

bene ex tremely union friable uniafe and uncalled for. Especially unsafe

, 4
cL ~~ Ma ; San ey be at

Case 2:19-cv-01414-étfachmiknt One {omplaintye34 of 22 Document 14 ~
&
br ave no’ lax mam a fur $ : Ln
a‘l nor be o §9 £ \ Oe cer lel‘
or Ve be 1 { @

 

 

 

 

 

 

Case 2:19-cv-0141 4ARathrhere nd (Cantplaimtpg2 5 of 22 Document 14
 

 

 

 

 

Stind Play bullon maleads Wh 7 whealed on fist

 

alized bis ‘ A Were loo i Leen

 

Manuevered wee chet Sage Sie ls th atenot te get of elecvertoer quick ly but
Used Mierrupted by Securtty§ Coyyectimn. tng terol of oli Wraeevttyp maniedtir vast

vn he ‘ereceeded cave less! € the left ths l
contewk wrth elector wall, Beng | . “2 | g holele
vas} foot (lett) wes exposed and immediately made woleat ceatact wth wel
| as well. Due to my fini poston Tues pmned between wall and wheeloha lin

a

leg helders”. J yelped mM pain and a3 Gilbert cn tyued tp manuever Chalk aug Poo}
was bend aw Ewnd lis as it wes pinned bedweert Char arrol fre well, Tt wen &

Unnoticed for few seconds so F had made attempt to wid tad ‘Root be cause

 

 

 

" Case 2:19-cv-01414altathrierat ORd (Caneflaimtiage 6 of 22 Document 14
 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

Case 2:19-cv-01414-PP Filed 01/21/20 Page 8 of 22 Document 14

 
 

 

 

 

 

 

 

 

 

 

Case 2:19-cv-01414-PB#-Emset GReMeBP ApS 310 of 22 Document 14
 

 

 

 

 

Case 2:19-cv-01414-Aftachment Oned¢omplaint)a3) 1 of 22

 

Document 14 :
 

 

 

 

 

 

a ae od

Case 2:19-cv-01414-fettachment Oned Complain§}a3 2 of 22

 

Document 14
 

 

 

 

 

 

 

‘Case 2:19-cv-01414 Atachmibnt One (Complainhed 13 of 22 Document 14
 

 

 

that serious, then anaeced a phone cats. TC wradted Por him ty Prnesh bis
Call tren wag pola fe Keep rag foot elected dlemk water, and rest. He sate

Lill be seen

 

 

 

 

 

Sscrted bP HSU. He told me no. Tshowed bin the ace usp on my foot and

A _™ ._) me no.

 

 

X was aiven Tbuga lin foy Tdays, E Informed medical Ht these meda delat help
Oo ev .

 

Case 2:19-cv-01414-Aftackment OnedComplainthe3i 4 of 22 Document 14
 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

se
 

 

 

 

 

 

 

 

 

 

Case 2:19-cv-01414-PP Filed 01/21/20 Page 18 of 22 Document 14

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 2:19-cv-01414-PP Filed 01/21/20 Page 19 of 22 Document 14
 

C. JURISDICTION

 

 

Y ~ I am suing for a violation of federal law under 28 U.S.C. § 1331.

 

 

OR

 

I am suing under state law. The state citizenship of the plaintiff(s) is (are)
different from the state citizenship of every defendant, and the amount of
money at stake in this case (not counting interest and costs) is

$ 7

 

 

 

D. RELIEF WANTED

Describe what you want the Court to do if you win your lawsuit. Examples may
include an award of money or an order telling defendants to do something or to
stop doing something.

I Would lithe the Courts to aurerd me 4590, 000.e0 for Puni tive

 

 

 

 

Case 2:19-cv-01414-PP FilecOoinlaiae-4Page 20 of 22 Document 14
 

E. JURY DEMAND

CJ Jury Demand - I want a jury to hear my case.
OR

we Court Trial - I want a judge to hear my case

Dated this_ {ut day of Jonuoref | 20ZO .

Respectfully Submitted,

 

 

Wanonce Safhold

Signature of Plainti

Su3 wT
Plaintiff's Prisoner ID Number

 

_Bacwe Correchypal Tnstituton

PO Bex 100 Sturtevant, wL $3177
(Mailing Address of Plaintiff)

‘(if more than one e plaintif use another piece of paper).

REQUEST TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING THE
FILING FEE

ET I DO request that I be allowed to file this complaint without paying the filing
fee. Ihave completed a request to proceed in the district court without
prepaying the fee and attached it to the complaint.

[] 1 DO NOT request that I be allowed to file this complaint without prepaying the

filing fee under 28 U.S.C. § 1915, and I have included the full filing fee with this
complaint. |

Case 2:19-cv-01414-P BE? pase ORR BP Ans 1 of 22° Document 14
 

 

<a,

| i _ STATE OF WISCONSIN oo
1S. DISTRICT COURT
DEPARTMENT OF JUSTICE rk 2. fs as STRICT WI

Josh Kaul . FILEO 17 W. Main Street
Attorney General P.O. Box 7857

2020 JAN 21 FP 2: 3 QMadison, Wi 53707-7857

www.doj.state.wi.us

ST EPHEN i DRIES. jocelyn 8. Gaddini

Legal Associate
gaddinijs@doj.state.wi.us
608-264-6202 .
Instruction To Offender: You must send original Certification to the
Court.
- CERTIFICATION |
AS TO THREE OR MORE DISMISSALS Qiliiny,
"UNDER WIS. STAT. § 801.02(7)(d)_sSNENTOF
SS oFrice™
=Hi OFTHE
OFFENDER NAME: Clarence A. Saffold III = % ATTORNEY
ZO, GENERAL,/
WI DOC OFFENDER NUMBER: #543727 | OR GES
“AWW

THE UNDERSIGNED CERTIFIES THAT:

_X The Wisconsin Department of Justice has no records showing that this
offender has three or more dismissals within the meaning of Wis. Stat. §
801.02(7)(d). :

-The Wisconsin Department of Justice has records it believes show that this
offender has three or. more dismissals within the meaning of Wis. Stat. §
801.02(7)(d). These records are public records within the meaning of Wis.
Stat. §§ 908.03(8), 909.015(7), and 909.02(4), in that they are on file in the
offices of the Wisconsin Department of Justice, reflect the activities of that
Department, and set forth matters observed by that Department pursuant to
duty imposed on it by law. True copies of these records are attached here to
and their case name, number, and venue are as follows:

Attached hereto is a true copy of the offender's request for this certification,
bearing the Department of Justice date stamp.

Witness under my hand and the official seal of the Wisconsin Department of
Justice, Office of the Attorney General, this 31st day of October 2019.

OP S. Gaddini

Case 2:19-cv-01414-PP Filed 01/21/20 Page 22 of 22. Document 14

 
